            Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


____________________________________
                                    )
HUMBERTO VIEIRA                     )                  CIVIL ACTION NO: 1:19-cv-12181
on behalf of himself and all        )
others similarly situated,          )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )
                                    )
AMERICAN CARPET SOUTH, INC.         )
                                    )
      Defendant.                    )
____________________________________)


                    CLASS AND COLLECTIVE ACTION COMPLAINT


                                        INTRODUCTION

       1.      This is an action brought on behalf of individuals who are current and former

flooring and carpet installers of Defendant American Carpet South, Inc. (hereinafter “ACS”) and

were classified as independent contractors rather than employees. While Plaintiff worked out of

ACS’s warehouse in Hudson, New Hampshire, he lived in Lowell, Massachusetts and performed

the majority of his work in Massachusetts. ACS provides flooring and carpet installation services

to its own customers, as well as to customers who purchase flooring or carpet through Home

Depot. Plaintiff alleges that although ACS classified him and a class of similarly situated

individuals as independent contractors, they were in fact ACS’s employees under Massachusetts

law, G.L. c. 149, § 148B and (in the alternative) New Hampshire law, N.H. Rev. Stat. § 275:42.

Further, as a result of said misclassification, Plaintiff individually and a group of similarly

situated employees have had deductions taken from their pay, in violation of G.L. c. 149, § 148,


                                                  1
             Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 2 of 17



and (in the alternative) N.H. Rev. Stat. § 275:48, and have not been paid for all hours worked, in

violation of G.L. c. 149, § 148, have worked far in excess of 40 hours per week without

receiving overtime, in violation of G.L. c. 151, § 1A and (in the alternative) N.H. Rev. St. §

279:21. Plaintiff also asserts claims of quantum meruit and unjust enrichment under

Massachusetts common law. Plaintiff asserts claims under Massachusetts law on behalf of all

those who performed work for ACS in the Commonwealth of Massachusetts, seeking remedies

for statutory and common law violations resulting from this misclassification.

       2.       Plaintiff also asserts a claim under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201, et seq. on behalf of himself and all other similarly situated who worked out of

any of ACS’s other locations in New England, alleging that ACS violated the FLSA’s overtime

provision.

       3.       In the alternative to Plaintiff’s claims under Massachusetts law, because Plaintiff

and similarly situated individual have also performed work in New Hampshire, Plaintiff alleges

that he was misclassified under New Hampshire law, N.H. Rev. Stat. § 275:42, and asserts class

action claims under New Hampshire law on behalf of all those who performed work for ACS in

the State of New Hampshire for ACS’s failure to pay overtime, unlawful deductions, and failure

to reimburse expenses. Plaintiff also asserts claims of quantum meruit and unjust enrichment

under New Hampshire common law.

                                             PARTIES

       4.       Plaintiff Humberto Vieira is an adult resident of Lowell, Massachusetts. Since

approximately May 15, 2018, Vieira has performed flooring and carpet installation services on

behalf of ACS in Massachusetts and in New Hampshire. During the relevant time, he was ACS’s




                                                  2
             Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 3 of 17



employee as that term is defined in M.G.L. c. 149, § 148B, and in the alternative, N.H. Rev. Stat.

§ 275:42, as well as the FLSA.

       5.       The above-named Plaintiff brings this action on his own behalf and on behalf of

all similarly-situated individuals.

       6.       Defendant American Carpet South, Inc. is a corporate entity with its headquarters

in Passaic, New Jersey. American Carpet South conducts business through facilities in

Massachusetts, New Hampshire, Connecticut, Maine, Maryland, New Jersey, New York,

Pennsylvania, Vermont, and Virginia.

       7.       Defendant American Carpet South, Inc. is engaged in interstate commerce and

employs individuals engaged in interstate commerce and is therefore covered by the FLSA, and

it is an “employer” as that term is defined in N.H. Rev. Stat. § 275:42.

                                 JURISDICTION AND VENUE

       8.       The Court has original jurisdiction over the FLSA claims asserted in this matter

pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331.

       9.       The Court has supplemental jurisdiction over the Massachusetts claims, and in the

alternative the New Hampshire claims, pursuant to 28 U.S.C. § 1367.

       10.      Venue in this forum is proper pursuant to 28 U.S.C. §§ 1391(a) and (c), because

ACS conducts business in Massachusetts and is subject to personal jurisdiction in this District.

                                             FACTS

       11.      ACS is an installer of carpet and flooring. ACS has a contract with Home Depot

to perform installation services for Home Depot’s customers who purchase flooring or carpeting

at Home Depot Stores. ACS also has its own customers for whom it performs flooring and carpet

installation services. ACS operates out of twenty-eight (28) warehouses in Massachusetts, New



                                                 3
             Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 4 of 17



Hampshire, Connecticut, Maine, Maryland, New Jersey, New York, Pennsylvania, Vermont, and

Virginia.

       12.      Plaintiff has worked for ACS since approximately May 15, 2018, installing flooring

and carpet on ACS’s behalf.

       13.      Plaintiff reports to ACS’s warehouse located in Hudson, New Hampshire each day

to load up the supplies and product that will be installed for ACS’s customers, and the vast majority

of the jobs Plaintiff has completed for ACS have been in Massachusetts. Approximately thirty (30)

contractors operate out of ACS’s Hudson, New Hampshire warehouse. ACS also has warehouses in

Springfield, Massachusetts, Bangor and Westbrook, Maine, and Colchester, Vermont.

       14.      In order to provide its flooring and carpet installation services ACS utilizes

individuals, such as Plaintiff, who ACS designates as independent contractors, as opposed to

employees.

       15.      ACS asserts on its website that it is the “premiere flooring installation services

company on the East Coast,” and that “[y]ou won’t find a flooring installation company that is more

serious about what it does and about getting it done right.” ACS also asserts that it operates “28

warehouse locations in nearly every state from Maine to Virginia” and utilizes “1,200+ Sub-

contractors.”

       16.      Plaintiff and other installers perform carpet and flooring installation services on

behalf of ACS, thereby providing an integral service to the flooring and carpeting installation

business of ACS. Plaintiff’s services are within ACS’s usual course of business.

       17.      Each day, Plaintiff must report to ACS’s warehouse in Hudson, New Hampshire

to load the flooring and carpet product into his van. Plaintiff is required either to arrive at the

warehouse by 6:00 AM to load up the product that will be installed that day, or to report to the



                                                   4
               Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 5 of 17



warehouse after the day’s jobs have been completed to load up for the next day. Loading can

take anywhere from thirty (30) minutes to two (2) hours. The installers were not compensated for

this time.

         18.      ACS provides schedules to the installers when they arrive at the warehouse in

order to load up the product. Plaintiff and the other installers are given multiple work orders each

day and are required for the most part, to complete said orders each day. The schedules that ACS

provides to the installers sets time-windows during which they are supposed to arrive to each

customer’s house and complete the job. Plaintiff has been required to complete anywhere from

two (2) to (4) jobs each day.

         19.      Upon information and belief, the terms and conditions of each installer’s

Independent Contractor Agreement are the same in all material respects.

         20.      ACS’s Independent Contractor Agreements are adhesion contracts drafted

exclusively by ACS. ACS does not negotiate the material terms of the Independent Contractor

Agreements with the installers, who are required to sign the agreements on a “take-it-or-leave-it”

basis.

         21.      Through the Independent Contractor Agreements and other policies, ACS has the

right to control, and in fact exercises substantial control over the work performed by the

installers.

         22.      The control retained and exercised by ACS includes, but is not limited to, the fact

that:

         a.       ACS employs managers who have supervisory and disciplinary authority
                  over the installers.

         b.        ACS requires the Plaintiff and other installers to comply with ACS’s
                  instructions in terms of written and unwritten policies, procedures, and


                                                   5
            Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 6 of 17



               directives regarding Plaintiff’s duties. ACS instituted operation standards
               and installation standards.

      c.       ACS requires Plaintiff to call in to a dispatcher at ACS after the
               completion of each job. Moreover, if Plaintiff does not have cell service,
               ACS requires Plaintiff to ask to use the customer’s phone to call in to
               ACS.

      d.       ACS, in its own discretion, sets Plaintiff’s schedule and the time-windows
               in which he must complete each job.

      e.       ACS conducts all of the billing and invoicing work. ACS and/or Home
               Depot bills the customers directly, and Plaintiff has no control over who
               the customer will be, what prices to charge, or when the installations will
               be complete.

      f.       ACS requires Plaintiff to report to its warehouse in Hudson, New Hampshire at
               least once per day.

      g.       Plaintiff cannot take time off without providing at least a week’s notice to ACS.


      h.       The Independent Contractor Agreement requires the installers to warrant the jobs
               they do for a year, and if a customer complains about the work within that period,
               ACS imposes chargebacks on the installers. ACS often contacts customers near
               the completion of the warranty period to ask whether they have any complaints
               regarding the installer’s work.

      i.       ACS retains the right to terminate the installers with or without cause.

      j.       After an installer completes a job, ACS sometimes sends another installer to
               inspect the work that has been done, and if ACS is not satisfied with the work, it
               imposes chargebacks on the compensation of the installer who completed the job.

      k.       If a problem arises during an installation, the installer is required to call ACS and
               inform a dispatcher or manager.

      23.      Plaintiff and the other installers are required to wear a shirt embossed with the

ACS logo when performing installations, which they must purchase from ACS.




                                                 6
             Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 7 of 17



       24.      ACS, and not the installers, determines the cost and the charge for the carpet or

flooring installation. Plaintiff cannot determine what will be charged to ACS’s customers.

       25.      The installers are paid a rate (unilaterally determined by ACS) based on the

square footage of installed product. This rate fluctuates depending on the amount of product

installed and other factors.

       26.      Plaintiff and other installers do not have a significant opportunity for profit or loss

based on managerial skill.

       27.      The carpeting and flooring installation work that Plaintiff and other installers

perform for ACS does not require a high degree of skill and independent initiative. Plaintiff did

not receive specialized training from ACS prior to beginning his work.

       28.      On a typical week, installers such as Plaintiff work at least fifty (50) to sixty (60)

hours per week installing flooring and carpet for ACS. Plaintiff typically works six (6) days per

week, from Monday to Saturday.

       29.      Despite regularly working more than forty (40) hours per week, and usually fifty

(50) to (60) hours per week, ACS has not paid Plaintiff an overtime premium for any hours

worked in excess of forty (40) each week.

       30.      In addition, the use of independent contractors by ACS allows ACS to reduce its

normal business expenses, by shifting the expenses to the installers. For example, the installers

are required to provide their own vehicles and smart phones but are not reimbursed for their use.

The installers are also required to purchase their own tools (such as a hammer and a tool for

melting carpet seams) and other supplies used to install flooring and carpet such as nails and

fittings. Nevertheless, Plaintiff’s and other installers’ investment is minor compared to the

investment that ACS has made in its business.



                                                   7
             Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 8 of 17



       31.      ACS does not provide workers’ compensation insurance to the installers and

instead requires them to purchase their own. The installers must also purchase commercial

general liability, automotive liability insurance, employers liability insurance, and commercial

excess liability coverage, with minimum coverages set by ACS.

       32.      ACS has regularly imposed chargebacks on Plaintiff’s compensation. If a

customer complains to ACS after a job, ACS typically sends out a different installer to fix the

installation and imposes a chargeback on the original installer. Sometimes, after the job is done,

ACS will call the customer to solicit feedback on the installer, and if the customer gives a

negative review, ACS imposes a chargeback on the installer’s compensation.

       33.      ACS also deducts various amounts from the pay of Plaintiff and other installers. For

example, the Independent Contractor agreement requires the installers to submit a $5,000 escrow

payment, which ACS deducts from their pay.

       34.      Plaintiff and other installers have a high degree of permanency at ACS, most

working there for months or years at a time.

       35.      The installers are not customarily engaged in an independently established trade,

occupation, profession, or business of the same nature as the services they provide to ACS.

Based on all the hours that ACS requires Plaintiff to spend performing installations, there is little

or no time left for Plaintiff to make deliveries for any other company besides ACS. Plaintiff and

the other installers are economically dependent on ACS.

       36.      ACS’s misclassification of its installers as independent contractors and the

additional violations of the FLSA, Massachusetts law, and in the alternative, New Hampshire

law, were willful and undertaken in bad faith.




                                                  8
              Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 9 of 17



        37.       Plaintiff submitted a complaint to the Massachusetts Attorney General Fair Labor

Division and has received a private right of action letter.

                     CLASS AND COLLECTIVE ACTION ALLEGATIONS

        38.       Plaintiff brings this action under Federal Rule of Civil Procedure 23 on behalf of

all individuals who, either individually or through a corporate entity, personally perform or have

performed flooring and carpet installation services in Massachusetts pursuant to an Independent

Contractor Agreement.

        39.       In the alternative, Plaintiff brings this action under Federal Rule of Civil

Procedure 23 on behalf of all individuals who, either individually or through a corporate entity,

personally perform or have performed flooring and carpet installation services in New

Hampshire pursuant to an Independent Contractor Agreement.

        40.       The members of the class are so numerous that joinder of all of them is

impracticable, and treatment of a class action is the superior method to adjudicate the class

members’ claims. Upon information and belief, there are approximately 80-100 members of the

putative class.

        41.       Plaintiff’s claims are typical of the claims of all putative class members, because all

members of the putative class were subject to the same unlawful practices.

        42.       ACS engages in a common course of conduct that violated the legal rights of

Plaintiff and other installers. There are numerous material questions of law or fact common to the

class that will necessarily predominate the Court’s analysis of Plaintiff’s claims, including primarily

whether Plaintiff and other installers were ACS’s employees rather than independent contractors

under G.L. c. 149, § 148B, or in the alternative, N.H. Rev. Stat. § 275:42, whether ACS made




                                                     9
            Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 10 of 17



unlawful deductions from Plaintiff’s and other installer’s pay, and whether ACS committed

overtime violations.

        43.     Plaintiff’s claims are typical of the claims belonging to absent installers. Plaintiff

and other installers are similarly-situated employees who performed the same work under the

same conditions, were ACS’s employees under Massachusetts law, or in the alternative, New

Hampshire law, and suffered the same type of harm resulting from ACS’s unlawful conduct.

        44.     The named Plaintiff and class counsel will fairly and adequately represent the

interests of the class.

        45.     Plaintiff’s FLSA claims should proceed as a New England collective action,

encompassing a class of individuals who performed work for ACS in Massachusetts, New

Hampshire, Vermont, and Maine, because Plaintiffs and other installers in New England worked

pursuant to the common policy described above under which ACS misclassified the installers as

independent contractors, and did not pay any overtime premium when the installers worked more

than forty hours per week. Therefore, the installers are “similarly situated” as that term is defined

in 29 U.S.C. § 216(b).



                                    COUNT I
              FAIR LABOR STANDARDS ACT – FAILURE TO PAY OVERTIME
                      (INDIVIDUAL AND COLLECTIVE ACTION)


        46.     Plaintiff repeats and realleges each and every allegation above as if restated herein

verbatim.

        47.     ACS’s conduct in failing to pay its installers time-and-a-half their regular rate for

all hours worked in excess of forty per week violates the FLSA, 29 U.S.C. § 207. ACS’s




                                                  10
            Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 11 of 17



violation of the FLSA has been willful and done in bad faith in that it knew or showed reckless

disregard for whether its actions were unlawful under the FLSA.

          48.   This claim is brought on behalf of a class of similarly situated individuals

consisting of ACS installers who performed work in New England, in the states of

Massachusetts, New Hampshire, Vermont, and Maine, who may choose to opt in to this case,

pursuant to 29 U.S.C. § 216(b).

          49.   Plaintiff and other similarly situated installers are entitled to back wages at the

rate of one-and-a-half times their regular rate of pay for all overtime hours worked in excess of

forty hours per week, pursuant to 29 U.S.C. § 216(b). Plaintiff and other installers are also

entitled to liquidated damages equal to the amount of unpaid overtime due to them under the

FLSA.

          50.   Plaintiff and other similarly situated installers are also entitled to an award of

reasonable attorneys’ fees and costs incurred in prosecuting this action, pursuant to 29 U.S.C. §

216(b).


                                         COUNT II
                                MASSACHUSETTS WAGE ACT
                                     (G.L. c. 149, § 148)
                             (INDIVIDUAL AND CLASS ACTION)

          51.   Plaintiff repeats and realleges each and every allegation above as if restated herein

verbatim.

          52.   The conduct of ACS as set forth above constitutes an unlawful refusal to pay wages,

in that ACS did not pay Plaintiff and other installers for all hours worked in violation of G.L. c.

149, § 148.

          53.   Additionally, in requiring Plaintiff and the other installers to bear the costs incident



                                                  11
            Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 12 of 17



to ACS’s business expenses, and by making unlawful deductions from their pay, ACS has violated

G.L. c. 149, § 148.

       54.        Plaintiff and the putative class are entitled to damages in an amount to be proven at

trial. Plaintiff and the putative class are also entitled to treble damages and reasonable attorneys’

fees and costs.

       55.        Plaintiff asserts these claims under G.L. c. 149, § 150.



                                         COUNT III
                              MASSACHUSETTS OVERTIME LAW
                                      (G.L. c. 151, § 1A)
                              (INDIVIDUAL AND CLASS ACTION)

       56.        Plaintiff repeats and realleges each and every allegation above as if restated herein

verbatim.

       57.        By failing to pay Plaintiff and other installers time-and-a-half for hours in excess

of forty per week, ACS has violated G.L. c. 151, § 1A.

       58.        Plaintiff and the putative class are entitled to damages in an amount to be proven at

trial. Plaintiff and the putative class are also entitled to treble damages and reasonable attorneys’

fees and costs.

       59.        Plaintiff asserts this claim pursuant to G.L. c. 151, § 1B.



                                        COUNT IV
                            QUANTUM MERUIT - MASSACHUSETTS
                              (INDIVIDUAL AND CLASS ACTION)

       60.        Plaintiff repeats and realleges each and every allegation above as if restated herein

verbatim.

       61.        Plaintiff and other installers have been deprived by ACS of the fair value of their


                                                    12
            Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 13 of 17



services, as described above, and are, therefore, entitled to recover in quantum meruit, the value

of their services pursuant to the common law of Massachusetts.

         62.    Plaintiff and the putative class are entitled to damages in an amount to be proven at

trial.

                                    COUNT V
                       UNJUST ENRICHMENT - MASSACHUSETTS
                          (INDIVIDUAL AND CLASS ACTION)

         63.    Plaintiff repeats and realleges each and every allegation above as if restated herein

verbatim.

         64.    As a result of ACS’s conduct as described above, ACS unjustly enriched itself to

the detriment of Plaintiff and other installers in violation of the common law of Massachusetts.

Such unjust enrichment includes ACS requiring Plaintiff and other installers to purchase their own

worker’s compensation insurance, liability insurance, automotive insurance, and the other

deductions described above.

         65.    Plaintiff and the putative class are entitled to damages in an amount to be proven at

trial.


                           COUNT VI (IN THE ALTERNATIVE)
               N.H. REV. STAT. § 275:48 - UNLAWFUL WITHHOLDING AND
                              DEDUCTIONS FROM WAGES
                           (INDIVIDUAL AND CLASS ACTION)

         66.    Plaintiff repeats and realleges each and every allegation above as if restated herein

verbatim.

         67.    ACS routinely diverted and withheld portions of Plaintiff’s and other installers’

wages.

         68.    These deductions constituted a violation of in violation of N.H. Rev. Stat. § 275:48



                                                 13
            Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 14 of 17



because they were not for the benefit of ACS’s employees, nor were they supported by appropriate

written authorization.

       69.     Plaintiff and other installers are entitled to recover the unpaid wages, including

liquidated damages and attorney’s fees, and costs pursuant to N.H. Rev. Stat. § 275:53.



                        COUNT VII (IN THE ALTERNATIVE)
       N.H. REV. ST. § 275:57 - REIMBURSEMENT OF EMPLOYEE EXPENSES
                        (INDIVIDUAL AND CLASS ACTION)

       70.     Plaintiff repeats and realleges each and every allegation above as if restated herein

verbatim.

       71.     ACS required Plaintiff and other installers to incur expenses in connection with

their employment.

       72.     ACS failed to reimburse Plaintiff and other installers for these expenses in violation

of N.H. Rev. Stat. § 275:57.



                         COUNT VIII (IN THE ALTERNATIVE)
             N.H. REV. ST. § 279:21 – FAILURE TO PAY OVERTIME WAGES
                          (INDIVIDUAL AND CLASS ACTION)


       73.     Plaintiff repeats and realleges each and every allegation above as if restated herein

verbatim.

       74.     Plaintiff and other installers routinely worked in excess of forty (40) hours per

workweek for ACS.

       75.     ACS failed to pay Plaintiff and other installers at the rate of one-and-a-half times

their regular rate of pay for all hours worked in excess of forty hours weekly as required by N.H.

Rev. St. § 279:21.


                                                14
            Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 15 of 17



         76.   Plaintiff and other installers are entitled to recover the unpaid wages, including

liquidated damages and attorney’s fees, and costs pursuant to N.H. Rev. Stat. § 279:29.



                          COUNT IX (IN THE ALTERNATIVE)
                        QUANTUM MERUIT – NEW HAMPSHIRE
                          (INDIVIDUAL AND CLASS ACTION)

         77.   Plaintiff repeats and realleges each and every allegation above as if restated herein

verbatim.

         78.   Plaintiff and other installers have been deprived by ACS of the fair value of their

services, as described above, and are, therefore, entitled to recover in quantum meruit, the value

of their services pursuant to the common law of New Hampshire.

         79.   Plaintiff and the putative class are entitled to damages in an amount to be proven at

trial.


                          COUNT X (IN THE ALTERNATIVE)
                      UNJUST ENRICHMENT – NEW HAMPSHIRE
                         (INDIVIDUAL AND CLASS ACTION)

         80.   Plaintiff repeats and realleges each and every allegation above as if restated herein

verbatim.

         81.   As a result of ACS’s conduct as described above, ACS unjustly enriched itself to

the detriment of Plaintiff and other installers in violation of the common law of New Hampshire.

Such unjust enrichment includes ACS requiring Plaintiff and other installers to purchase their own

worker’s compensation insurance, liability insurance, automotive insurance, and the other

deductions described above.

         82.   Plaintiff and the putative class are entitled to damages in an amount to be proven at

trial.


                                                15
     Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 16 of 17



                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff asks this honorable Court to enter the following relief:

a.      An Order granting certification of this case as an FLSA collective action and
        permitting notice to be sent to potential Opt-in Plaintiffs who performed work for
        ACS in New England;

b.      An Order certifying a class of similarly situated individuals pursuant to Fed. R.
        Civ. P. 23;

c.      An award of damages for all unpaid wages, expenditures, costs, deductions,
        benefits, or other losses resulting from ACS’s misclassification, as described
        above;

d.      Restitution of all business expenses born by Plaintiff and the putative class on
        behalf of ACS, in an amount sufficient to make Plaintiff and the putative class
        whole;

e.      Statutory liquidated damages pursuant to the FLSA;

f.      Statutory treble damages pursuant to Massachusetts law, and in the alternative
        statutory liquidated damages, pursuant to New Hampshire law;

g.      Prejudgment interest to the fullest extent permitted under law;

h.      Attorneys’ fees and costs; and

i.      Such other legal and equitable relief as the Court deems just and proper.




                                         16
         Case 1:19-cv-12181-IT Document 1 Filed 10/22/19 Page 17 of 17



                                    Respectfully submitted,


                                    HUMBERTO VIEIRA, Plaintiff,
                                    on behalf of himself and all
                                    others similarly situated,

                                    By their Attorneys,


                                    /s/ Harold L. Lichten______________
                                    Harold L. Lichten, BBO# 549689
                                    Thomas P. Fowler, BBO# 688521
                                    LICHTEN & LISS-RIORDAN, P.C.
                                    729 Boylston St., Suite 2000
                                    Boston, MA 02116
                                    (617) 994-5800
                                    hlichten@llrlaw.com
                                    tfowler@llrlaw.com


Date: October 22, 2019




                                      17
